                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division

 JASON KESSLER

 and

 DAVID MATTHEW PARROTT,

                         Plaintiff,
 v.                                                               Civil Action No. 3:19-CV-00044


 CITY OF CHARLOTTESVILLE,
 TARRON J. RICHARDSON, in his
 official capacity, AL S. THOMAS in his
 individual capacity, BECKY CRANNIS-CURL
 in her individual capacity, MAURICE JONES
 in his individual capacity,

                         Defendants.


                                        MOTION TO DISMISS

         Comes now City of Charlottesville and moves the Court pursuant to Rule 12(b)(6) F.R.C.P.

 to dismiss Plaintiff’s Complaint filed against it, with prejudice, on the grounds that the Complaint

 fails to state a claim upon which relief can be granted and fails to allege facts sufficient to establish a

 legally cognizable cause of action against it.

         A brief in support of this Motion is filed this date and is incorporated herein.


                                      CITY OF CHARLOTTESVILLE
                                               By Counsel




Case 3:19-cv-00044-NKM-JCH Document 38 Filed 10/25/19 Page 1 of 2 Pageid#: 415
 s/Richard H. Milnor
 Richard H. Milnor, Esquire (VSB #14177)
 Zunka, Milnor & Carter, Ltd.
 414 Park Street
 P O Box 1567
 Charlottesville VA 22902
 Telephone: (434) 977-0191
 Facsimile: (434) 977-0198
 rmilnor@zmc-law.com
 Counsel for City of Charlottesville



                                    CERTIFICATE OF SERVICE

         I hereby certify that on the 25th day of October, 2019, I electronically filed the foregoing

 Motion to Dismiss with the Clerk of the Court using the CM/ECF system, which will send notification

 of such filing to all counsel of record.



                                            s/Richard H. Milnor




                                                     2
Case 3:19-cv-00044-NKM-JCH Document 38 Filed 10/25/19 Page 2 of 2 Pageid#: 416
